Exhibit 10.1

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of May 4, 2016, by
and among Sparton Corporation (the “Company”), Engine Capital, L.P., Engine Jet
Capital, L.P., Engine Capital Management, LLC, Engine Investments, LLC, Arnaud
Ajdler (collectively, “Engine” and each an “Engine Member”, and together with
the other entities and natural persons set forth in the signature pages hereto
under the heading “THE ENGINE GROUP”, the “Engine Group”), and the New
Appointees (as defined below). Each member of the Engine Group and each of the
Company and the New Appointees (and any Replacement Appointee(s) (as defined
below) thereof) is a “Party” to this Agreement, and collectively they are the
“Parties”.

RECITALS

WHEREAS, the Engine Group is deemed to beneficially own, in the aggregate,
686,900 shares of common stock of the Company (the “Common Stock”), or
approximately 7.0% of the Common Stock issued and outstanding on the date
hereof;

WHEREAS, Engine is deemed to beneficially own, in the aggregate, 367,787 shares
of Common Stock, or approximately 3.7% of the Common Stock issued and
outstanding on the date hereof (such percentage as determined from time to time
(subject to adjustment for stock splits, reverse stock splits, stock dividends
or distributions, stock reclassifications and other similar adjustments) being
“Engine’s Ownership Percentage”);

WHEREAS, the Company and Engine have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans; and

WHEREAS, the Parties have determined to come to an agreement with respect to the
appointment of members of the Company’s board of directors (the “Board”),
certain matters related to the 2016 annual meeting of shareholders of the
Company (the “2016 Annual Meeting”) and certain other matters, as provided in
this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

1. Board Matters; Board Appointments; 2016 Annual Meeting.

(a) The Company agrees that, as promptly as practicable following the execution
of this Agreement, the Board and all applicable committees of the Board will
take all action necessary to:

(i) expand the size of the Board to eight (8) directors;

(ii) appoint Alan L. Bazaar and John A. Janitz (each a “New Appointee” and
collectively the “ New Appointees”), effective immediately, to fill each
existing and newly

 

- 1 -



--------------------------------------------------------------------------------

created vacancy on the Board, each with a term expiring at the 2016 Annual
Meeting, to hold office until his successor is elected and qualified, subject,
however, to his prior resignation, removal from office or death, as applicable;
and

(iii) nominate the New Appointees for election to the Board as part of the
Company’s slate of director nominees for the 2016 Annual Meeting.

(b) The Company agrees that it will recommend, support and solicit proxies for
the election of the New Appointees at the 2016 Annual Meeting in the same manner
as for the Company’s other nominees standing for election to the Board at the
2016 Annual Meeting. The Company shall use its reasonable best efforts to hold
the 2016 Annual Meeting no later than November 15, 2016.

(c) If any New Appointee or any Replacement Appointee(s) thereof is unable to
serve as a director or nominee or resigns as a director prior to the expiration
of the Standstill Period (as defined below) and at such time Engine’s Ownership
Percentage is not less than 1% of the then outstanding Common Stock (subject to
adjustment for stock splits, reverse stock splits, stock dividends or
distributions, stock reclassifications and other similar adjustments) (the
“Minimum Ownership Threshold”), Engine shall have the ability to recommend a
replacement person(s) (any such person shall be referred to as a “Replacement
Appointee”) for appointment to the Board (it being understood that any such
Replacement Director who is appointed prior to the 2016 Annual Meeting will be
nominated and recommended for election to the Board at the 2016 Annual Meeting
in accordance with Section 1(c)), each in accordance with this Section 1(c). Any
Replacement Appointee must (i) qualify as “independent” of the Company pursuant
to the listing standards of the New York Stock Exchange, (ii) have the relevant
business and financial experience to be a director of the Company and (iii) be
independent of each member of the Engine Group. Upon the recommendation of a
Replacement Appointee by Engine, the Board and any applicable committee thereof
shall vote on the appointment or nomination of such Replacement Appointee, as
applicable, no later than ten (10) business days after such recommendation;
provided, however, that if the Board does not appoint such Replacement Appointee
as recommended, the Parties shall continue to follow the procedures of this
Section 1(c) until a Replacement Appointee is appointed to the Board as
recommended. Upon a Replacement Appointee’s appointment to the Board, the Board
and all applicable committees of the Board shall take all actions necessary to
appoint such Replacement Appointee to any applicable committee of the Board of
which the resigned director was a member immediately prior to such director’s
resignation, subject only to such Replacement Appointee’s eligibility to serve
in such capacity pursuant to applicable law and stock exchange regulations, as
they may be amended from time to time.

(d) During the period commencing with the date of this Agreement through the
expiration or termination of the Standstill Period, the Board and all applicable
committees of the Board shall take all actions necessary (including with respect
to nominations for election at the 2016 Annual Meeting) so that the size of the
Board is no more than eight (8) directors at any time, unless Engine consents in
writing to enlarging the Board (which consent will not be unreasonably
conditioned, withheld or delayed).

 

- 2 -



--------------------------------------------------------------------------------

(e) As promptly as practicable following the execution of this Agreement, the
Board and all applicable committees of the Board will take all action necessary
to appoint each of the New Appointees (or any Replacement Appointee(s) thereof)
to the special committee of the Board (currently comprised of six (6) directors)
that has been overseeing the strategic alternatives review. Additionally, the
Board and all applicable committees of the Board will take all action necessary
to insure that (i) the Process Committee of the Board (currently comprised of
three (3) directors), responsible for facilitating the Board’s current
consideration and exploration of strategic alternatives of the Company, will
include each of the New Appointees (or any Replacement Appointee(s) thereof),
(ii) the Nominating/Corporate Governance Committee of the Board (currently
comprised of three (3) directors) will include Alan L. Bazaar (or any
Replacement Appointee(s) thereof), (iii) the Compensation Committee of the Board
(currently comprised of three (3) directors) and the Audit Committee of the
Board (currently comprised of three (3) directors) will each include John A.
Janitz (or any Replacement Appointee(s) thereof) and (iv) any committee of the
Board created during the Standstill Period will include at least one New
Appointee (or any Replacement Appointee(s) thereof), subject to his or her
eligibility to serve in such capacity pursuant to applicable law and stock
exchange regulations, as they may be amended from time to time.

(f) Each member of the Engine Group agrees not to, directly or indirectly
(i) nominate any person for election at the 2016 Annual Meeting or at any
special meeting of the Company’s shareholders called or held during the
Standstill Period, (ii) submit any proposal for consideration at, or bring any
other business before, the 2016 Annual Meeting or any special meeting of the
Company’s shareholders called or held during the Standstill Period, or
(iii) initiate, encourage or participate in any “vote no,” “withhold” or similar
campaign with respect to the 2016 Annual Meeting or any special meeting of the
Company’s shareholders called or held during the Standstill Period. Each member
of the Engine Group agrees not to permit any of its Affiliates or Associates to
do any of the items set forth in Section 1(f)(i), Section 1(f)(ii) and
Section1(f)(iii). Each member of the Engine Group agrees not to publicly or
privately encourage or support any other shareholder of the Company to take any
of the actions described in Section 1(f)(i), Section 1(f)(ii) and
Section1(f)(iii).

(g) At the 2016 Annual Meeting and at any special meeting of the Company’s
shareholders called or held during the Standstill Period, each member of the
Engine Group agrees to, and agrees to cause its Affiliates and Associates to,
appear in person or by proxy and vote all shares of Common Stock beneficially
owned by it or any of its Affiliates or Associates, as applicable, in favor of
the election of each of the Company’s nominees for election to the Board.

(h) Each member of the Engine Group agrees that it will cause each of its
Affiliates and Associates to comply with the terms of this Agreement. As used in
this Agreement, the terms “Affiliate” and “Associate” will have the respective
meanings set forth in Rule 12b-2 under the Securities Exchange Act of 1934, as
amended, or the rules or regulations promulgated thereunder (the “Exchange
Act”), and will include all persons or entities that at any time during the term
of this Agreement become Affiliates or Associates of any person or entity
referred to in this Agreement. As used in this Agreement, the term “person” will
have the meaning set forth in Section 2(a) of the Securities Act of 1933, as
amended, or the rules or regulations promulgated thereunder.

 

- 3 -



--------------------------------------------------------------------------------

(i) Additional Agreements.

(i) If at any time Engine’s Ownership Percentage decreases to less than the
Minimum Ownership Threshold, Engine will thereafter have no right to recommend
any Replacement Appointees pursuant to Section 1(c). Engine shall promptly (and
in any event within five (5) business days) inform the Company in writing if at
any time Engine’s Ownership Percentage decreases to less than the Minimum
Ownership Threshold.

(ii) Prior to the date of this Agreement, each of the New Appointees has
submitted to the Company a fully completed copy of the director and officer
questionnaire and other director onboarding documentation (including an
authorization form to conduct a background check) required by, and consistent
with the past onboarding practices of, the Company in connection with the
appointment or election of such persons to the Board. Any Replacement Appointee
will also promptly submit to the Company (A) a joinder to this Agreement
executed by such Replacement Appointee pursuant to which such Replacement
Appointee will be bound by the terms of, and become a Party to, this Agreement
effective upon his or her appointment or election to the Board in accordance
with Section 1(c) (it being understood that any Replacement Appointee will be
deemed to be a member of the Engine Group for purposes of this Agreement
pursuant to such joinder) and (B) a fully completed copy of the director and
officer questionnaire and other director onboarding documentation (including an
authorization form to conduct a background check) required by the Company in
connection with the appointment or election of such person to the Board. The New
Appointees hereby represent and warrant that all of the information they have
submitted to the Company in such director and officer questionnaires and other
director onboarding documentation is, to the best of their knowledge, true,
correct and complete in all respects.

(iii) The Engine Group shall comply with its filing and reporting obligations
under Rule 13d-1 and Rule 13d-2 under the Exchange Act with respect to the
shares of Common Stock beneficially owned by the Engine Group, including the
filing of any amendments to any statements on Schedule 13D filed by the Engine
Group prior to the date of this Agreement.

2. Standstill Provisions.

(a) Subject to Section 2(b), each member of the Engine Group agrees that, from
the date of this Agreement until January 1, 2017 (the “Standstill Period”),
neither it nor any of its Affiliates or Associates will, and it will cause each
of its Affiliates and Associates not to, directly or indirectly, in any manner:

(i) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” as such terms are defined in Regulation 14A under the
Exchange Act of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of the Company’s
shareholders), in each case, with respect to securities of the Company;

(ii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the members of the Engine Group);
provided, however, that nothing

 

- 4 -



--------------------------------------------------------------------------------

herein will limit the ability of an Affiliate or Associate of any member of the
Engine Group to join its respective “group” following the execution of this
Agreement, so long as any such Affiliate or Associate agrees to be bound by the
terms and conditions of this Agreement;

(iii) deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among any
members of the Engine Group and otherwise in accordance with this Agreement;

(iv) seek or encourage any person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors; provided, however, that nothing in this
Agreement shall prevent any member of the Engine Group or their respective
Affiliates or Associates from taking actions in furtherance of identifying
director candidates in connection with the 2017 annual meeting of shareholders
of the Company so long as such actions do not create a public disclosure
obligation for any of the Parties, are undertaken on a basis reasonably designed
to be confidential and are consistent with the past practices of the members of
the Engine Group in such circumstances;

(v) (A) make any proposal for consideration by shareholders at any annual or
special meeting of the Company’s shareholders, (B) make any offer or proposal
(with or without conditions) with respect to a merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company, or encourage, initiate or support any third party in any
such activity, (C) affirmatively solicit a third party to make an offer or
proposal (with or without conditions) with respect to a merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company, or knowingly encourage, initiate or support any third
party in any such activity or (D) make any public communication or comment in
opposition to any merger, acquisition, recapitalization, restructuring,
disposition or other business combination involving the Company that has been
approved by the Board;

(vi) vote for any director or directors for election to the Board other than
those nominated or supported by the Board;

(vii) except in accordance with Section 1, seek, alone or in concert with
others, representation on the Board;

(viii) except in accordance with Section 1, seek to advise, encourage, support
or influence any person with respect to the voting or disposition of any
securities of the Company at any annual or special meeting of the Company’s
shareholders (other than such encouragement, support or influence that is
consistent with the Company’s management or the Board’s recommendation in
connection with such matter);

(ix) call, seek to call, or to request the call of, a special meeting of the
Company’s shareholders, or make a request for a list of the Company’s
shareholders or for any books and records of the Company; provided, however, the
New Appointees shall have the right to request stocklist materials or other
books and records of the Company, provided that any such materials are requested
solely in his or her capacity as a director of the Company;

 

- 5 -



--------------------------------------------------------------------------------

(x) acquire, announce an intention to acquire, offer or propose to acquire, or
agree to acquire, directly or indirectly, by purchase or otherwise, beneficial
ownership of any Common Stock of the Company representing in the aggregate
(among all members of the Engine Group and each of their respective Affiliates
and Associates) in excess of 9.9% of the Company’s then outstanding Common Stock
(other than securities issued or purchased by the Company pursuant to a stock
split, stock dividend, stock repurchase or similar corporate action initiated by
the Company with respect to any Common Stock beneficially owned by the Engine
Group on the date of this Agreement);

(xi) other than through open market broker sale transactions where the identity
of the purchaser is unknown, sell, offer or agree to sell, directly or
indirectly, through swap or hedging transactions or otherwise, any security of
the Company or any right decoupled from such underlying security to any third
party that would result in such third party, together with its Affiliates and
Associates, owning, controlling or otherwise having any beneficial or other
ownership interest of 5% or more of the shares of Common Stock outstanding at
such time, except in each case either (A) in a transaction approved by the Board
or (B) to a third party who is entitled, and following such transaction
continues to be entitled, to file statements on Schedule 13G pursuant to Rule
13d-1(b) or Rule 13d-1(c) under the Exchange Act; or

(xii) make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

(b) Except as expressly provided in Section 1 or Section 2(a), each member of
the Engine Group will be entitled to:

(i) vote its shares on any other proposal unrelated to the election or removal
of directors that is duly brought before the 2016 Annual Meeting; or

(ii) disclose, publicly or otherwise, how it intends to vote or act with respect
to any securities of the Company, any shareholder proposal or other matter to be
voted on by the shareholders of the Company and the reasons therefore.

3. Board Policies and Procedures. Each of the New Appointees and any Replacement
Appointee(s) shall comply with all policies, procedures, processes, codes,
rules, standards and guidelines applicable to Board members, including the
Company’s code of business conduct and ethics, securities trading policies,
director confidentiality policies and corporate governance guidelines (as
applicable). Each of the New Appointees and any Replacement Appointee(s) shall
keep confidential all, and not disclose to any person (including any member of
the Engine Group) any, (a) non-public information concerning or related to the
Company or any of its Affiliates that is furnished or made available to any of
the New Appointees or any Replacement Appointee(s) and (b) deliberations or
discussions occurring in, or matters considered in, meetings of the Board or
Board committees; provided, however, that the New Appointees and any Replacement
Appointee(s) may disclose such information described in the foregoing clauses
(a) and (b) to the other members of the Board and the officers, employees,
agents, attorneys and advisors of the Company (subject, in all cases, to
compliance with the applicable policies of the Company). Each of the New
Appointees and any

 

- 6 -



--------------------------------------------------------------------------------

Replacement Appointee(s) shall provide the Company with such information as is
required to be disclosed under applicable law or stock exchange regulations, in
each case, as promptly as practicable following the Company’s written request
therefor.

4. Representations and Warranties of the Company. The Company represents and
warrants to the Engine Group that (a) the Company has the corporate power and
authority to execute this Agreement and to bind it thereto, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to the Company, or (ii) result in any
breach or violation of or constitute a default (or an event which, with notice
or lapse of time or both, could constitute such a breach, violation or default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound.

5. Representations and Warranties of the Engine Group and the New Appointees.

(a) Each member of the Engine Group represents and warrants to the Company that
(i) the authorized signatory of each member of the Engine Group set forth on the
signature page hereto has the power and authority to execute this Agreement and
any other documents or agreements to be entered into in connection with this
Agreement and to bind it thereto, (ii) this Agreement has been duly authorized,
executed and delivered by each member of the Engine Group, and is a valid and
binding obligation of such member of the Engine Group, enforceable against such
member of the Engine Group in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
of creditors and subject to general equity principles, (iii) to the extent that
any member of the Engine Group is a legal entity, the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of such member of the Engine Group as currently in
effect, and (iv) the execution, delivery and performance of this Agreement by
each member of the Engine Group does not and will not (A) violate or conflict
with any law, rule, regulation, order, judgment or decree applicable to such
member of the Engine Group, (B) violate or conflict with any agreement,
arrangement or understanding among the members of the Engine Group, or
(C) result in any breach or violation of or constitute a default (or an event
which, with notice or lapse of time or both, could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which such member of the Engine Group is a party
or by which it is bound.

 

- 7 -



--------------------------------------------------------------------------------

(b) Each of the New Appointees represents and warrants to the Company that
(i) such New Appointee has the power and authority to execute this Agreement and
any other documents or agreements to be entered into in connection with this
Agreement and to bind such individual thereto, (ii) this Agreement has been duly
authorized, executed and delivered by such New Appointee, and is a valid and
binding obligation of such New Appointee, enforceable against such New Appointee
in accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, and (iii) the execution, delivery and
performance of this Agreement by such New Appointee does not and will not
(A) violate or conflict with any law, rule, regulation, order, judgment or
decree applicable to such New Appointee, (B) violate or conflict with any
agreement, arrangement or understanding among the members of the Engine Group
and such New Appointee, or (C) result in any breach or violation of or
constitute a default (or an event which, with notice or lapse of time or both,
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any agreement,
contract, commitment, understanding or arrangement to which such New Appointee
is a party or by which it is bound.

(c) The Engine Group represents and warrants to the Company that, as of the date
of this Agreement, (i) the Engine Group is deemed to beneficially own, in the
aggregate, 686,900 shares of Common Stock and (ii) no member of the Engine Group
has had, and does not currently have, any right to acquire, any interest in any
other securities of the Company (or any rights, options or other securities
convertible into or exercisable or exchangeable (whether or not convertible,
exercisable or exchangeable immediately or only after the passage of time or the
occurrence of a specified event) for such securities or any rights or
obligations measured by the price or value of any securities of the Company or
any of its Affiliates, including any swaps or other derivative arrangements
designed to produce economic benefits and risks that correspond to the ownership
of Common Stock, whether or not any of the foregoing would give rise to
beneficial ownership, and whether or not to be settled by delivery of Common
Stock, payment of cash or by other consideration, and without regard to any
short position under any such contract or arrangement).

6. Mutual Non-Disparagement. Subject to applicable law, each of the Parties
covenants and agrees that, during the term of this Agreement or, if earlier,
until such time as any member of Engine Group or any of the New Appointees (or
any Replacement Appointee(s) thereof) (in the case of the Company) or the
Company (in the case of a member of the Engine Group or any of the New
Appointees (or any Replacement Appointee(s) thereof)) or any of their respective
agents, subsidiaries, affiliates, successors, assigns, officers, key employees
or directors shall have breached this Section 6, neither it nor any of its
respective agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors, will in any way publicly disparage, call into disrepute,
defame, slander or otherwise criticize the other Parties or such other Parties’
subsidiaries, affiliates, successors, assigns, officers (including any current
officer of a Party or a Parties’ subsidiaries who no longer serves in such
capacity following the execution of this Agreement), directors (including any
current director of a Party or a Parties’ subsidiaries who no longer serves in
such capacity following the execution of this Agreement), employees,
shareholders, agents, attorneys or representatives, or any of their products or
services, in any manner that would damage the business or reputation of such
other Parties, their

 

- 8 -



--------------------------------------------------------------------------------

products or services or their subsidiaries, affiliates, successors, assigns,
officers (or former officers), directors (or former directors), employees,
shareholders, agents, attorneys or representatives.

7. Press Release. Promptly following the execution of this Agreement, the
Company and the Engine Group will jointly issue a mutually agreeable press
release (the “Mutual Press Release”) announcing certain terms of this Agreement,
in the form attached hereto as Exhibit B. Prior to the issuance of the Mutual
Press Release, neither the Company nor any member of the Engine Group will issue
any press release or public announcement regarding this Agreement without the
prior written consent of Engine (in the case of the Company) or the Company (in
the case of a member of the Engine Group). Until the 2016 Annual Meeting, none
of the Company, the New Appointees, any Replacement Appointee(s) or any other
member of the Engine Group will make any public announcement or statement that
is inconsistent with or contrary to the statements made in the Mutual Press
Release, except as required by law or the rules of any stock exchange or with
the prior written consent of Engine (in the case of the Company) or the Company
(in the case of a member of the Engine Group or any of the New Appointees (or
any Replacement Appointee(s) thereof)).

8. Expenses. The Company and the Engine Group shall be responsible for their own
fees and expenses in connection with this Agreement and all matters relating
hereto; provided, however, that the Company, promptly following its receipt from
Engine after the date of this Agreement of a reasonably detailed invoice
evidencing the Engine Group’s reasonable, documented out-of-pocket fees and
expenses (including legal expenses) incurred in connection with seeking Board
representation at the Company at the 2016 Annual Meeting and the negotiation and
execution of this Agreement, shall reimburse the Engine Group for the amounts so
incurred provided that such reimbursement shall not exceed $50,000 in the
aggregate.

9. Termination. This Agreement will immediately and automatically terminate and
no Party shall have any further right or obligation under this Agreement on
January 1, 2017; provided, however, that Section 3, this Section 9 and Sections
10 through 16 shall survive any termination of this Agreement.

10. Specific Performance. Each of the Parties acknowledge and agree that
irreparable injury to the other Parties would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable by the remedies available at law (including the payment
of money damages). It is accordingly agreed that Engine, on the one hand, and
the Company, on the other hand (the “Moving Party”), will each be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof, and the other Parties will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity. This
Section 10 is not the exclusive remedy for any violation of this Agreement.

11. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement will remain in full force and effect and will in
no way be affected, impaired or invalidated. It is hereby stipulated and

 

- 9 -



--------------------------------------------------------------------------------

declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the Parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or enforceable by a court of competent
jurisdiction.

12. Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (a) upon
receipt, when delivered personally; (b) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (c) one business day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications are as follows:

If to the Company:

 

  Sparton Corporation   425 N. Martingale Road, Suite 1000   Schaumburg,
Illinois 60173   Attention: Joseph J. Hartnett   Telephone:    (847) 290-1891  
Facsimile:    (847) 290-1892

with a copy (which will not constitute notice) to:

 

  Mayer Brown LLP   71 South Wacker Drive   Chicago, Illinois 60606   Attention:
Frederick B. Thomas; Andrew J. Noreuil   Telephone:    (312) 782-0600  
Facsimile:    (312) 706-8183

If to Engine or any member of the Engine Group:

 

  Engine Capital, L.P.   1370 Broadway, 5th Floor   New York, New York 10018  
Attention: Arnaud Ajdler   Telephone:    (212) 321-0048   Facsimile:    (646)
380-1220

 

- 10 -



--------------------------------------------------------------------------------

with a copy (which will not constitute notice) to:

 

  Olshan Frome Wolosky LLP   1325 Avenue of the Americas   New York, New York
10019   Attention: Andrew M. Freedman   Telephone:    (212) 451-2250  
Facsimile:    (212) 451-2222

13. Applicable Law. This Agreement will be governed by and construed and
enforced in accordance with the laws of the State of Ohio without reference to
the conflict of laws principles thereof. Each of the Parties irrevocably agrees
that any legal action or proceeding with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by any other Party or its successors or assigns, will be
brought and determined exclusively in the state courts of the State of Ohio, or
the federal courts in the State of Ohio, and any state or federal appellate
court therefrom. Each of the Parties hereby irrevocably submits, with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
in any court other than the aforesaid courts. Each of the Parties hereby
irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason, (b) any claim that it
or its property is exempt or immune from jurisdiction of any such court or from
any legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable legal requirements, any claim that (i) the suit, action or proceeding
in such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.

14. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries. This Agreement contains the entire understanding of the Parties
with respect to its subject matter. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings between the
Parties other than those expressly set forth herein. No modifications of this
Agreement can be made except in writing signed by an authorized representative
of each of Engine (in the case of the Company) or the Company (in the case of a
member of the Engine Group), except that the signature of an authorized
representative of the Company will not be required to permit an Affiliate of any
member of the Engine Group to agree to be a member of the Engine Group. No
failure on the part of any Party to exercise, and no delay in exercising, any
right, power or remedy hereunder will operate as a waiver thereof, nor will any
single or partial exercise of such right, power or remedy by such Party preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. All remedies hereunder are cumulative and are not exclusive of any
other remedies provided by law. The terms and conditions of this Agreement will
be binding upon, inure to the benefit of, and be enforceable by the Parties and
their respective successors, heirs, executors, legal representatives and
permitted assigns. No Party will assign this Agreement or any rights or
obligations hereunder without the prior written consent of Engine (in the case
of the Company) or the Company (in the case of a member of the Engine Group).

 

- 11 -



--------------------------------------------------------------------------------

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be considered one and the same agreement and will become
effective when counterparts have been signed by each of the Parties and
delivered to Engine (in the case of the Company) or the Company (in the case of
a member of the Engine Group) (including by means of electronic delivery or
facsimile).

[Signature Pages Follow]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

THE COMPANY: SPARTON CORPORATION By:  

  /s/ Joseph J. Hartnett

    Name:   Joseph J. Hartnett     Title:   Interim President and Chief
Executive Officer THE ENGINE GROUP: ENGINE CAPITAL, L.P. By:  

Engine Investments, LLC,

General Partner

By:    

  /s/ Arnaud Ajdler

    Name:   Arnaud Ajdler     Title:   Managing Member ENGINE JET CAPITAL, L.P.
By:  

Engine Investments, LLC,

General Partner

By:    

  /s/ Arnaud Ajdler

    Name:   Arnaud Ajdler     Title:   Managing Member ENGINE CAPITAL
MANAGEMENT, LLC By:    

  /s/ Arnaud Ajdler

    Name:   Arnaud Ajdler     Title:   Managing Member ENGINE INVESTMENTS, LLC
By:    

  /s/ Arnaud Ajdler

    Name:   Arnaud Ajdler     Title:   Managing Member

 

[Signature Page to Agreement]



--------------------------------------------------------------------------------

THE ENGINE GROUP (cont’d):

  /s/ Arnaud Ajdler

ARNAUD AJDLER NORWOOD CAPITAL PARTNERS, LP By:  

Norwood Investment Partners, LP

  its General Partner

By:    

  /s/ Charles H. Hoeveler

    Name:   Charles H. Hoeveler     Title:   Managing Partner NORWOOD INVESTMENT
PARTNERS, LP By:  

Norwood Investment Partners GP, LLC

  its General Partner

By:    

  /s/ Charles H. Hoeveler

    Name:   Charles H. Hoeveler     Title:   Managing Member NORWOOD INVESTMENT
PARTNERS GP, LLC By:    

  /s/ Charles H. Hoeveler

    Name:   Charles H. Hoeveler     Title:   Managing Member

  /s/ Charles H. Hoeveler

CHARLES H. HOEVELER



--------------------------------------------------------------------------------

THE NEW APPOINTEES:

  /s/ Alan L. Bazaar

ALAN L. BAZAAR

  /s/ John A. Janitz

JOHN A. JANITZ